DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter as explained below.
Claim 16 recites an apparatus in the form of a “computer-readable storage medium, storing computer programs…when executed by a processor, perform the method…of claim 1.”  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims are directed towards a “signal, per se”. The claim could be statutory if directed toward a specific apparatus, however the claim does not limit the apparatus to specifically a statutory type apparatus as the “computer-readable storage medium” is not necessarily a statutory type storage media. Note that a “claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter” and “the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se” meaning that “a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected.” (See MPEP 2106.03(II)).
A review of the Specification does not find an explicit, exclusive or closed-ended definition of “computer-readable storage medium,” and thus such an open-ended definition leaves open the possibility under the broadest reasonable interpretation, that such a “computer-readable storage medium” could encompass non-statutory type media such as a transitory propagating signal; and the Specification provides no explicit or BRI-limiting teaching as to what constitutes solely, a “computer-readable storage medium.” Thus the “computer-readable storage medium” which forms the basis of the apparatus portion of the claim could be encompassing statutory media as well as non-statutory subject matter such as a transitory propagating signal. “A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
The examiner suggests amending the claim to include the word “non-transitory” in front of “computer-readable storage medium” which would exclude any non-statutory embodiments and render the claims statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen1 (“Chen”).
Regarding claim 1, Chen teaches a method for drawing a motion track (note that while no specific element or actor is recited as performing the method, the claim limitations nevertheless integrate the functions below into a practical application whereby a current video frame has drawn onto it a specific motion track which is the result of the recited computations below), comprising:
acquiring a plurality of video frames, wherein the plurality of video frames comprises a current video frame and at least one video frame before the current video frame (see Chen, paragraphs 0055-0059 teaching “camera 300 may generate one or more frames, such as RGB frames, that include data associated with the monitoring area 110, and these frames may be set as reference frames, to which other frames may be compared” and for example “these initial frames can be set as reference frames and can be stored in, for example, the circuit-based memory element 315 or some other database for later retrieval” such that “the camera 300 generates a current frame and forwards it to the processor 310, the processor 310 may compare the current frame to the reference frame” and “the processor 310 can subtract out the objects 105 in the current frame that are substantially the same size and are in substantially the same position as the objects 105 of the reference frame” and the “processor 310 can then focus on new or unidentified objects 105 in the current frame that do not appear as part of the reference frame, and they may be suitable candidates for passive tracking” such there are acquired a plurality of video frames comprising a current video frame and at least one video before the current video frame and as “another option, when a current frame is received, the current frame can be set as a reference frame” such that the “previous frame that was received can then be subtracted from the reference (current) frame to obtain a current frame with suppressed background clutter” such that here again there is a previous frame before the current frame which is acquired—here this may correspond for example to the teachings in paragraphs 0105-0108 where a “background subtraction process may be performed in which a current image frame is subtracted by the background image to remove static background clutter” such that this is a current frame being subtracted from the background image frame; note further that the at least one video frame before the current video frame may also be acquired as part of the detecting of the object to track it over time as in paragraph 0059 teaching “a current RGB frame may include the RGB values related to several detections, some of which may correspond to the targets” and a “detection process may be performed with respect to the detections” in order to track detected elements as they move in the scene over time as explained in paragraphs 0068-0072 teaching “RGB frame 500 may be a current frame from which the composite segmented binary image 400 described above was realized, and the targets 505 may correspond to humans in the monitoring area 110” and “X and Y positions of the centroid 525 may be used to establish the position of the corresponding target 505 in the monitoring area 110” and “detection fields may also include the X and Y positioning of pixels associated with the target 505” and “one or more track fields may be calculated and may be part of the detection data” and “may indicate the movement of a target 505, and can be obtained from an analysis of one or more previous frames” and “track fields include the change in the X and Y positions of the centroid 525, the velocity of the target 505, the number of the current frame of the track, and the predicted X and Y positions of the centroid 525 in the next frame” such that here the detection is “from an analysis of one or more previous frames” such that it is clear that a plurality of video frames are acquired including a current video frame and a frame before that frame --  note that paragraphs 0105-0108 also teach along with figure 11 this “detection process” and where steps 1130-1165 then involve this detection over a current frame and multiple previous frames); 
identifying a display position of a target motion element in each of the plurality of video frames and a display position of a background pixel point in each of the plurality of video frames (see Chen, paragraphs 0055-0059 teaching “the processor 310 can subtract out the objects 105 in the current frame that are substantially the same size and are in substantially the same position as the objects 105 of the reference frame” and the “processor 310 can then focus on new or unidentified objects 105 in the current frame that do not appear as part of the reference frame, and they may be suitable candidates for passive tracking” such that here background pixel points are identified by being subtracted out and such pixel positions are not considered for object detection or subsequent tracking in the current frame whereas the remaining “new or unidentified objects 105” that are “suitable candidates for passive tracking” are identified in their display positions as target motion elements to be tracked across frames as further mentioned in paragraph 0058 teaching similarly “another option, when a current frame is received, the current frame can be set as a reference frame” and the “previous frame that was received can then be subtracted from the reference (current) frame to obtain a current frame with suppressed background clutter” such that again in this manner a display position of a background pixel point in each of the plurality of video frames is identified as well as the target motion elements which are those potential objects; note alternatively, in keeping with the multiple instances of the current and previous frames taught by Chen, when the plurality of frames are current and previous frames as part of the “detection” process mentioned above in relation to paragraph 0059, then in order to track detected elements as they move in the scene over time, paragraphs 0068-0072 teach that “RGB frame 500 may be a current frame from which the composite segmented binary image 400 described above was realized, and the targets 505 may correspond to humans in the monitoring area 110” and “X and Y positions of the centroid 525 may be used to establish the position of the corresponding target 505 in the monitoring area 110” and “detection fields may also include the X and Y positioning of pixels associated with the target 505” and “one or more track fields may be calculated and may be part of the detection data” and “may indicate the movement of a target 505, and can be obtained from an analysis of one or more previous frames” and “track fields include the change in the X and Y positions of the centroid 525, the velocity of the target 505, the number of the current frame of the track, and the predicted X and Y positions of the centroid 525 in the next frame” such that here the system identifies the display position of the target motion element in each of the plurality of video frames and also determines the display position of a background pixel point in each of the frames as the pixels which are not identified as motion targets are considered part of the background);
calculating a display position of the target motion element of each of the plurality of video frames in the current video frame according to the display position of the target motion element in each of the plurality of video frames and the display position of the background pixel point in each of the plurality of video frames (see Chen, paragraphs 0055-0059 teaching “the processor 310 can subtract out the objects 105 in the current frame that are substantially the same size and are in substantially the same position as the objects 105 of the reference frame” and the “processor 310 can then focus on new or unidentified objects 105 in the current frame that do not appear as part of the reference frame, and they may be suitable candidates for passive tracking” such that here background pixel points are identified by being subtracted out and such pixel positions are not considered for object detection or subsequent tracking in the current frame whereas the remaining “new or unidentified objects 105” that are “suitable candidates for passive tracking” are identified in their display positions as target motion elements to be tracked across frames as further mentioned in paragraph 0058 teaching similarly “another option, when a current frame is received, the current frame can be set as a reference frame” and the “previous frame that was received can then be subtracted from the reference (current) frame to obtain a current frame with suppressed background clutter” such that again in this manner a display position of a background pixel point in each of the plurality of video frames is identified as well as the target motion elements which are those potential objects; note alternatively, in keeping with the multiple instances of the current and previous frames taught by Chen, when the plurality of frames are current and previous frames as part of the “detection” process mentioned above in relation to paragraph 0059, then in order to track detected elements as they move in the scene over time, paragraphs 0068-0072 teach that “RGB frame 500 may be a current frame from which the composite segmented binary image 400 described above was realized, and the targets 505 may correspond to humans in the monitoring area 110” and “X and Y positions of the centroid 525 may be used to establish the position of the corresponding target 505 in the monitoring area 110” and “detection fields may also include the X and Y positioning of pixels associated with the target 505” and “one or more track fields may be calculated and may be part of the detection data” and “may indicate the movement of a target 505, and can be obtained from an analysis of one or more previous frames” and “track fields include the change in the X and Y positions of the centroid 525, the velocity of the target 505, the number of the current frame of the track, and the predicted X and Y positions of the centroid 525 in the next frame” such that here the system calculates a display position of the target motion element when the “track fields” are “calculated” and which are based on the “position of the corresponding target 505” which are calculated based on the detection of relevant pixel in the image frame and “indicate movement of a target 505, and can be obtained from an analysis of one or more previous frames”); and
drawing an actual motion track of the target motion element in the current video frame according to the display position of the target motion element of each of the plurality of video frames in the current video frame, and displaying the current video frame in which the drawing is completed (see Chen, paragraphs 0068-0072 above teaching calculation of display positions of the detected targets which are tracked including “targets 505 may correspond to humans in the monitoring area 110” and “X and Y positions of the centroid 525 may be used to establish the position of the corresponding target 505 in the monitoring area 110” and “detection fields may also include the X and Y positioning of pixels associated with the target 505” and “one or more track fields may be calculated and may be part of the detection data” and “may indicate the movement of a target 505, and can be obtained from an analysis of one or more previous frames” and “track fields include the change in the X and Y positions of the centroid 525, the velocity of the target 505, the number of the current frame of the track, and the predicted X and Y positions of the centroid 525 in the next frame” such that “[d]etection data may be determined for and associated with each of the targets 505, and the detection data can facilitate the passive tracking of the targets 505” and as in paragraphs 0094-0097 and figure 8 teaching “patch detections 710, 715, 720 may correspond (respectively) to the targets 510, 515, 520, which were presented above with respect to an earlier frame” and “based on the composite segmented binary image 700, may calculate detection and track fields for the detection data of the patch detections 710, 715, 720” and as in figure 8 “the detection data for the patch detections 705 may be updated for each new frame for the tracks of the targets” and “as part of this update, the track for a target may be further constructed” and “visual representations of several tracks corresponding to the targets 505 are shown” where “tracks 810, 815, 820 can show the progress of their corresponding targets 510, 515, 520 in relation to a monitoring area 110 from the time the relevant TSP was assigned until the current frame, or RGB frame 800 in this example” such that these “tracks” are the actual motion tracks of the target motion elements in the seen according to the display position of the target motion element in each of the video frames and these tracks are displayed on the current video frame in which drawing is completed as seen in figure 8).
Regarding claim 4, Chen teaches all that is required as applied to claim 1 above and further teaches wherein calculating the display position of the target motion element of each of the plurality of video frames in the current video frame according to the display position of the target motion element in each of the plurality of video frames and the display position of the background pixel point in each of the plurality of video frames comprises:
calculating an actual motion track of the target motion element in the plurality of video frames according to the display position of the target motion element in each of the plurality of video frames and the display position of the background pixel point in each of the plurality of video frames (see Chen, paragraphs 0055-0059 teaching “the processor 310 can subtract out the objects 105 in the current frame that are substantially the same size and are in substantially the same position as the objects 105 of the reference frame” and the “processor 310 can then focus on new or unidentified objects 105 in the current frame that do not appear as part of the reference frame, and they may be suitable candidates for passive tracking” such that here background pixel points are identified by being subtracted out and such pixel positions are not considered for object detection or subsequent tracking in the current frame whereas the remaining “new or unidentified objects 105” that are “suitable candidates for passive tracking” are identified in their display positions as target motion elements to be tracked across frames as further mentioned in paragraph 0058 teaching similarly “another option, when a current frame is received, the current frame can be set as a reference frame” and the “previous frame that was received can then be subtracted from the reference (current) frame to obtain a current frame with suppressed background clutter” such that again in this manner a display position of a background pixel point in each of the plurality of video frames is identified as well as the target motion elements which are those potential objects and these positions are used in calculating actual motion tracks for display on a current image; furthermore, in Chen, when the plurality of frames are current and previous frames as part of the “detection” process mentioned above in relation to paragraph 0059, then in order to track detected elements as they move in the scene over time, paragraphs 0068-0072 teach that “RGB frame 500 may be a current frame from which the composite segmented binary image 400 described above was realized, and the targets 505 may correspond to humans in the monitoring area 110” and “X and Y positions of the centroid 525 may be used to establish the position of the corresponding target 505 in the monitoring area 110” and “detection fields may also include the X and Y positioning of pixels associated with the target 505” and “one or more track fields may be calculated and may be part of the detection data” and “may indicate the movement of a target 505, and can be obtained from an analysis of one or more previous frames” and “track fields include the change in the X and Y positions of the centroid 525, the velocity of the target 505, the number of the current frame of the track, and the predicted X and Y positions of the centroid 525 in the next frame” such that here the system calculates an actual motion track of the target motion element when the “track fields” are “calculated” and “indicate movement of a target 505, and can be obtained from an analysis of one or more previous frames”); and
calculating a display position of the actual motion track in the current video frame by taking a display position of the target motion element in the current video frame as a terminal point of the actual motion track (see Chen, paragraphs 0068-0072 teach that “RGB frame 500 may be a current frame from which the composite segmented binary image 400 described above was realized, and the targets 505 may correspond to humans in the monitoring area 110” and “X and Y positions of the centroid 525 may be used to establish the position of the corresponding target 505 in the monitoring area 110” and “detection fields may also include the X and Y positioning of pixels associated with the target 505” and “one or more track fields may be calculated and may be part of the detection data” and “may indicate the movement of a target 505, and can be obtained from an analysis of one or more previous frames” and “track fields include the change in the X and Y positions of the centroid 525, the velocity of the target 505, the number of the current frame of the track, and the predicted X and Y positions of the centroid 525 in the next frame” such that here the system calculates an actual motion track of the target motion element when the “track fields” are “calculated” and “indicate movement of a target 505, and can be obtained from an analysis of one or more previous frames” and this is calculated by taking a display position of the target motion element in the current video frame as a terminal point of the motion track as in paragraphs 0094-0097 and figure 8 as explained above where “in one arrangement, the detection data for the patch detections 705 may be updated for each new frame for the tracks of the targets” and “as part of this update, the track for a target may be further constructed” and “targets 505 correspond to the targets 510, 515, 520, although they have shifted in position since the frame 500” and “visual representations of several tracks corresponding to the targets 505 are shown” and “tracks 810, 815, 820 can show the progress of their corresponding targets 510, 515, 520 in relation to a monitoring area 110 from the time the relevant TSP was assigned until the current frame, or RGB frame 800 in this example” such that the motion track display position is calculated by taking a display position of the target in the current frame as the terminal point of the track as seen in figure 8 for example showing such a motion track calculated which takes the final display position which the target has shifted to as the end of the calculated motion track for a given target).
Regarding claim 7, Chen teaches all that is required as applied to claim 1 above and further teaches wherein after, drawing the actual motion track of the target motion element in the current video frame according to the display position of the target motion element of each of the plurality of video frames in the current video frame, and displaying the current video frame in which the drawing is completed, the method further comprises: 
continuing to execute the acquisition operation and the subsequent operations for a plurality of new video frames, wherein the plurality of new video frames comprises a next video frame relative to the current video frame and at least one video frame before the next video frame (note that the claim simply requires the method to continue running for example in a real time fashion to perform the steps again and the claims require two more frames to perform this calculation on such as the next video frame and at least one video frame before the next video frame such that for example there would be a current video frame, followed at least by “at least one video frame” which is before “the next video frame” which is next relative to the current video frame; see Chen, paragraphs 0094-0097 as explained above where “the patch detections 705 may be updated for each new frame for the tracks of the targets” and “as part of this update, the track for a target may be further constructed” and in an example “the targets 505 correspond to the targets 510, 515, 520, although they have shifted in position since the frame 500” and “tracks 810, 815, 820 can show the progress of their corresponding targets 510, 515, 520 in relation to a monitoring area 110 from the time the relevant TSP was assigned until the current frame, or RGB frame 800 in this example” such that here it can be seen that the acquisition and subsequent operations for a plurality of new video frames has been performed as for example in figure 8 the targets have been detected and tracked and had motion tracks calculated across multiple frames (since the “relevant TSP”) including a current and middle and next video frame).
Regarding claims 8, 11 and 14, the instant claims are directed toward an apparatus of the “device, comprising: at least one processor; and a memory, which is configured to store at least one program, wherein the at least one program, when executed by the at least one processor, comprises:” a series of steps which are the same as the steps of claim 1, 11 and 14, respectively.  Note that while the method claim does not specifically recite the device for performing the technique, the claims when properly understood in light of the disclosure make clear that the claim as a whole integrates any mathematical calculations into improving the functioning of a computer to perform motion tracking and drawing and thus such a device as in Chen as mapped above has already been mapped to such an apparatus which performs the steps of the method of claim 1 using a processor and memory paradigm where instructions are read from the memory and executed by a processor (see Chen as explained in claim 1 above where this is performed by a device such as that claimed as in paragraphs 0111-0114 teaching such a device in various embodiments including “systems, components, and or processes described above can be realized in hardware or a combination of hardware and software and can be realized in a centralized fashion in one processing system or in a distributed fashion where different elements are spread across several interconnected processing systems” and “combination of hardware and software can be a processing system with computer-usable program code that, when being loaded and executed, controls the processing system such that it carries out the methods described herein”).  In light of this, the limitations of claims 8, 11 and 14 correspond to the limitations of claims 1, 4 and 7, respectively; thus they are rejected on the same grounds as claims 1,4 and 7, respectively.
Regarding claim 16, as addressed above, the instant claim is directed toward an apparatus in the form of a “computer-readable storage medium, storing computer programs…when executed by a processor, perform the method…of claim 1.”  As discussed immediately above, Chen teaches such an embodiment (see Chen as explained in claim 1 above where this is performed by a device such as that claimed as in paragraphs 0111-0114 teaching such a device in various embodiments including “systems, components, and or processes described above can be realized in hardware or a combination of hardware and software and can be realized in a centralized fashion in one processing system or in a distributed fashion where different elements are spread across several interconnected processing systems” and “combination of hardware and software can be a processing system with computer-usable program code that, when being loaded and executed, controls the processing system such that it carries out the methods described herein”).  In light of this, the limitations of claim 16 correspond to the limitations of claim 1 above; thus it is rejected on the same grounds as claim 1 above.
Allowable Subject Matter
Claims 2,3,5-6, 9, 10, 12-13 and 17-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
Regarding claim 2, the instant claim requires, that the “calculating the display position…” comprises, inter alia, “calculating a first relative motion vector of the target motion element in each of the plurality of video frames relative to the target motion element in the current video frame according to the display position of the target motion element in each of the plurality of video frames;
calculating a second relative motion vector of a background image in each of the plurality of video frames relative to a background image in the current video frame according to the display position of the background pixel point in each of the plurality of video frames;
obtaining a third relative motion vector of the target motion element of each of the plurality of video frames in the current video frame relative to the target motion element in the current
video frame by subtracting the second relative motion vector from the first relative motion vector both of which correspond to the same each of the plurality of video frames; and
obtaining the display position of the target motion element of each of the plurality of video frames in the current video frame by translating a display position of the target motion element in the current video frame according to the third relative motion vector corresponding to each of the plurality of video frames.”  The Examiner is unable to find any teaching or suggestion of such a technique which is applicable to Chen and Chen also fails to teach such a feature.  In Chen, the display position is not obtained through such relative motion vector subtraction.  The claims require that the actual motion track that is displayed is at a calculated display position which specifically requires a calculated target motion element motion vector to be subtracted from a calculated background motion vector such that the motion track is drawn according to these positions.  The Examiner is unable to find any teaching or suggestion of such a technique applicable to drawing of a motion track.  Techniques do exist for determining motion tracks of target elements, but the determination of the specific three vectors including a background motion vector from which other motion vectors are subtracted is not the same as such techniques.  For example, Horio teaches that an object may be identified and segmented from non-moving background pixels and a motion vector related to the object may be calculated but there is no teaching of a background motion vector from which the target element object motion vector is subtracted in order to arrive at a display position (see below section of cited art which is not relied upon).  Thus the claims are considered to contain allowable subject matter.  Note that similar reasoning applies to claim 9 which recites similar limitations and contains allowable subject matter for the same reasons.  Furthermore, claim 18 would be allowable as well based on dependence upon claim 2 discussed above.
Regarding claim 3, similarly to claim 2, the instant claim also requires a “motion vector” to be calculated for a target motion element as well as motion vectors for the background pixel point and for a background image according to the background pixel point motion vectors.  Unlike claim 2, there is no subtraction of motion vectors specifically required but claim 3 also requires acquiring a motion vector of the background pixel point in each group of adjacent video frames and also obtaining motion vectors of a background image in the plurality of video frames according to motion vectors of the background pixel point in the plurality of groups of adjacent video frames and that the calculating of the display position of the actual motion track drawn in the current video frame is according to these obtained motion vectors of the background image in the plurality of video frames and the actual motion track.  The Examiner is unable to find any teaching or suggestion of such determination of the recited multiple motion vectors which is used in the calculating of the display position of the target motion element of each of the plurality of video frames in the current video frame according to the display position of the target motion element in each of the plurality of video frames and the display position of the background pixel point in each of the plurality of video frames.  While determination of background motion vectors is known in the prior art, the conventional techniques normally distinguish small background motion vectors from foreground motion vectors which are larger and use such a step in segmentation and/or in order to ignore detected objects which are detected as moving due to small perturbations.  Furthermore, the claim requires obtaining motion vectors of a background image…according to motion vectors of the background pixel point in the plurality of groups of adjacent frames and then calculating a display position of the actual motion track in the current video frame according to the motion vectors of the background image in the plurality of video frames and the actual motion track where such a technique is not found in the prior art that also utilizes such steps in calculating a display position of the actual motion track.  Note that similar reasoning applies to claim 10 which recites similar limitations and contains allowable subject matter for the same reasons.  Furthermore, claims 5, 6, 12, 13 and 19 would be allowable as well based on dependence upon claim 3 discussed above.
Regarding claim 17, the instant claim depends upon rejected claim 4, but requires that in calculating the actual motion track…and the display position of the background pixel point in each of the plurality of video frames comprises “determining a motion vector of the target motion element in each group of adjacent video frames according to display positions of the target motion element in each group of adjacent video frames in the plurality of groups of adjacent video frames in the plurality of video frames;
determining a motion vector of the background image in each group of adjacent video frames according to display positions of the background pixel point in each group of adjacent video frames in the plurality of video frames;
obtaining an actual motion vector of the target motion element in each group of adjacent video frames according to the motion vector of the target motion element and the motion vector of the background image in the same each group of adjacent video frames; and
obtaining the actual motion track of the target motion element in the plurality of video frames according to actual motion vectors of the target motion element in the plurality of groups of adjacent video frames.”  Again, as discussed above, the claim relies upon and requires determining multiple motion vectors in relation to the target motion element and a background image motion vector which is based on display positions of the background pixel point in each frame and then obtaining an actual motion vector according to these motion vectors in order to finally obtain the actual motion track based on all of these vectors.  The Examiner is unable to find any teaching or suggestion of such techniques when considered as a whole.  While motion vectors of target motion elements and background motion elements are known to be calculated for various purposes, the combination of such determining of motion vectors of a target motion element as well as background pixel points in determining an actual motion track is not found to be taught or suggested in the prior art.  Rather many techniques will determine motion vectors for all pixels in a scene and may do so for optical flow tracking of pixels for encoding or motion compensation, and other techniques exist which determine target motion vectors to trace and track an object in a frame and others exist to determine background motion vectors as discussed above.  However, the prior art does not utilize both of such motion vectors as determined nor are such motion vectors used for the same purposes when used separately such that combining prior art which teaches background motion vector determination and other art which teaches target motion vector determination would not appear to teach the claimed invention nor render it obvious as recited.  Thus the claim is considered to contain allowable subject matter.  Note that similar reasoning applies to claim 21 which recites similar limitations and contains allowable subject matter for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horio (US PGPUB No. 20110199461) provides applicable teachings related to displaying a motion track of a target motion element in a plurality of video scenes as in paragraphs 0054-0063 and as seen in figures 8-15 teaching an object being tracked over a plurality of frames and its position being determined and a motion track being displayed on a current frame and a motion vector being determined for a target motion element.  See also Yoshinaga (US PGPUB No. 20210133435) teaching displaying a motion track of a target motion element over a plurality of video frames based on tracked positions of the element (see paragraphs 0020-0049 and figure 7).  See also Matumoto (US PGPUB No. 20150091944) teaching detecting a moving target object over a plurality of frames and drawing a motion track on a display frame of the positions the target has moved to (see paragraphs 0041-0054 and figure 3-5 for example).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613        


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 20180336694